and/or text messages originated in Washoe County or Nevada. Bowers
                    waived his ability to challenge the venue by pleading guilty. See id. Even
                    assuming, without deciding, that proof of the situs of the crime implicates
                    the district court's subject matter jurisdiction and is thus not subject to
                    waiver by entry of the guilty plea, compare e.g., Rothchild v. State, 558 So.
                    2d 981, 984 (Ala. Crim. App. 1989) (State must prove that felony was
                    committed in the state to establish subject matter jurisdiction), with State
                    v. Adams, 958 A.2d 295, 300 n.4 (Md. 2008) (whether an offense was
                    committed within the state's boundaries is a question of territorial
                    jurisdiction), overruled on other grounds by Unger v. State, 48 A.3d 242,
                    258 (Md. 2012), and State v. Crocker, 621 S.E.2d 890, 894-95 (S.C. Ct.
                    App. 2005) (appellant's claim that court lacked jurisdiction due to State's
                    failure to allege that the offense occurred in the county was challenge to
                    personal jurisdiction rather than subject matter jurisdiction); see
                    generally Colwell v. State, 118 Nev. 807, 812, 59 P.3d 463, 467 (2002)
                    (subject matter jurisdiction is not subject to waiver); 4 Wayne R. LaFaye,
                    et al., Crim. Proc. § 16.4(d) (3d ed. 2012) (lack of jurisdiction apparent on
                    the face of a charging document is not waivable); see also Estrada v. State,
                    148 S.W.3d 506, 508-09 (Tex. Ct. App. 2004) (rejecting appellant's claim
                    that court lacked jurisdiction because State did not prove that the offense
                    occurred within the state where appellant pleaded guilty and admitted
                    committing offense in state), Bowers offers no cogent argument or citation
                    to authority in support of his contention that jurisdiction is contingent
                    upon a showing that the threatening conduct originated in Washoe County
                    or Nevada. See NRS 171.015 (defendant is liable for punishment in
                    Nevada where offense commenced in another state is consummated in
                    Nevada); Sheriff v. Hodes, 96 Nev. 184, 186, 606 P.2d 178, 180 (1980)

SUPREME COURT
        OF
     NEVADA

                                                          2
(0) 1947A


                I             Ali 4                                                                 ik?
                     ("[F]inding of probable cause may be based on slight, even 'marginal'
                     evidence."); Rossana v. State, 113 Nev. 375, 383, 934 P.2d 1045, 1050
                     (1997) (discussing elements of aggravated stalking); see also State v.
                    Woolverton, 159 P.3d 985, 992-93 (Kan. 2007) (state had jurisdiction over
                     criminal threat perceived in that state). Bowers therefore fails to
                     demonstrate any error in this regard. Accordingly, we
                                   ORDER the judgment of conviction AFFIRMED.



                                                                       '   J.
                                             Hardesty


                       pc
                     Parraguirre
                                                                                        J.



                     cc: Chief Judge, Second Judicial District Court
                          Lee T. Hotchkin, Jr.
                          Attorney General/Carson City
                          Washoe County District Attorney
                          Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A


                I lalkCititT:                                                         MUM